Brown, J.
(concurring) — Under State v. Miller, 110 Wn.2d 528, 535, 756 P.2d 122 (1988), I agree George R. Moon, Jr., is entitled to withdraw his plea because his plea was not knowingly made. I write separately to emphasize two points.
First, the risk management decisions of a defendant inherent in plea bargaining bear equally in situations where, as here, the correct standard range is lower than the mistaken standard range upon which a plea is entered. A defendant may evaluate the risks of trial versus guilty plea far differently if faced with a 12-month plus one day bottom of the standard range, rather than a 120-month bottom of the standard range. Thus, contrary to the State’s argument, we logically should not intrude upon a personal decision-making process based upon known risks.
Second, under Miller, the State has the opportunity on remand to present evidence of compelling reasons not to allow Mr. Moon’s particular choice of remedy. Miller, 110 Wn.2d at 535. Generally, Mr. Moon’s choice controls unless, under the circumstances presented at remand, his “choice of remedy would be unfair to other parties.” Id.
For example, a defendant’s choice of specific performance as a remedy for a plea agreement in violation of the Sentencing *65Reform Act of 1981 may be unfair if the violation was caused by misinformation provided by the defendant. Similarly, the choice of plea withdrawal may be unfair if the prosecutor has detrimentally relied on the bargain and has lost essential witnesses or evidence.
Miller, 110 Wn.2d at 535 (citation omitted).
Accordingly, I concur.